DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-10 in the reply filed on 6/22/21 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/21.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/04/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US PGPub 2013/0153997, hereinafter referred to as “Chang”).
Chang discloses the semiconductor device as claimed.  See figures 1A-12B and corresponding text, where Chang teaches, pertaining to claim 1, a semiconductor device comprising: a substrate; at least one silicon-on-insulator (SOI) transistor disposed above the substrate; a gate-all-around (GAA) transistor disposed above the substrate; and a fin field-effect transistor (FinFET) disposed above the substrate (figures 1A-12A; [0023-0027]). 
Chang teaches, pertaining to claim 2, wherein the at least one SOI transistor comprises: a p-type metal-oxide-semiconductor (PMOS) transistor; and an n-type metal-oxide-semiconductor (NMOS) transistor, the NMOS transistor and the PMOS transistor forming a complementary metal-oxide-semiconductor (CMOS) device (figures 1A-12A; [0023-0027]). 
pertaining to claim 3, wherein the GAA transistor comprises an n-type GAA transistor, and wherein the FinFET comprises a p-type FinFET (figures 1A-12A; [0023-0027]). 
Chang teaches, pertaining to claim 4, wherein: the substrate is a (100) crystal plane substrate; a top surface of a channel of the at least one SOI transistor has a (100) orientation crystal plane; a sidewall of a fin of the FinFET has a <110> orientation crystal plane; and a top surface of a slab of the GAA transistor has a (100) orientation crystal plane (figures 1A-12A; [0023-0027]). 
Chang teaches, pertaining to claim 5, wherein: a sidewall of at least one gate region of the at least one SOI transistor has a <110> orientation crystal plane; a sidewall of a gate region of the FinFET has a <110> orientation crystal plane; and a sidewall of a gate region of the GAA transistor has a <110> orientation crystal plane (figures 1A-12A; [0023-0027]). 
Chang teaches, pertaining to claim 6, wherein the at least one SOI transistor comprises: a well region disposed above the substrate; an oxide region disposed above the well region; a channel region disposed above the oxide region; a gate oxide disposed above the channel region; and a gate region disposed above the gate oxide (figures 1A-12A; [0023-0027]). 
Chang teaches, pertaining to claim 7, wherein the FinFET comprises: a well region disposed above the substrate; at least one fin disposed above the well region; and a gate region disposed adjacent to the at least one fin (figures 1A-12A; [0023-0027]). 
Chang teaches, pertaining to claim 8, wherein the GAA transistor comprises: a well region disposed above the substrate; one or more slabs disposed above the well region; and a gate region disposed adjacent to the one or more slabs (figures 1A-12A; [0023-0027]). 
Chang teaches, pertaining to claim 9, wherein the gate region is disposed around each of the one or more slabs (figures 1A-12A; [0023-0027]). 
pertaining to claim 10, further comprising: a shallow trench isolation region disposed between the FinFET and the at least one SOI transistor (figures 1A-12A; [0023-0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             July 17, 2021